Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 1 of 11 PageID 458




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


MIKAELA ELLENWOOD and
JORGE CASANOVA,

      Plaintiffs,

v.                                                    Case No. 8:20-cv-1182-T-60AEP

WORLD TRIATHLON CORP.,
COMPETITOR GROUP HOLDINGS,
INC., and COMPETITOR GROUP, INC.

      Defendants.
______________________________________/


                   ORDER GRANTING DEFENDANTS’
             CONVERTED MOTION FOR SUMMARY JUDGMENT

      This matter is before the Court on Defendants’ converted motion for

summary judgment. On September 8, 2020, “Defendants’ Motion to Dismiss

Plaintiff’s Amended Complaint and Strike Jury Trial Demand” was filed. (Doc. 41).

Plaintiffs filed their response in opposition on September 22, 2020. (Doc. 42). The

Court held a hearing on October 28, 2020, after which Defendants’ motion to

dismiss was converted to a motion for summary judgment pursuant to Rule 12(d) of

the Federal Rules of Civil Procedure. (Doc. 50). Both parties filed supplemental

memoranda, as permitted by Rule 12(d), on November 11, 2020. (Docs. 54; 55).

After considering arguments at the hearing and reviewing the motion, response,

court file, and record, the Court finds as follows:




                                       Page 1 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 2 of 11 PageID 459




                                     Background

      The material facts necessary to decide the instant motion are simple,

straightforward, and undisputed. Defendants World Triathlon Corporation,

Competitor Group Holdings, Inc., and Competitor Group, Inc., are in the business of

hosting, managing, sponsoring, and facilitating various running events across the

country and abroad. Plaintiffs Mikaela Ellenwood and Jorge Casanova entered into

contracts, via the internet, for races scheduled to take place in 2020. Both plaintiffs

electronically executed contracts that included various terms and were required to

demonstrate their assent to these terms by clicking fillable boxes.

      Ms. Ellenwood, a resident of Denver, Colorado, paid $89.00 (plus a $14.99

processing fee) to register for a Rock ‘n’ Roll Marathon Series running event to take

place in San Francisco on April 5, 2020. (Doc. 30 at 8-9). Mr. Casanova, a resident

of Vallejo, California, paid $399.60 (plus a $29.60 processing fee) to register for a

2020 Ironman Triathlon running event to be held in Santa Rosa, California on May

9, 2020. (Id. at 9). Both events were cancelled based on mandates from government

officials relating to the outbreak of COVID-19. Defendants have offered

participants the opportunity to transfer their registrations to future comparable

races, but have otherwise refused to refund any monies.

      Plaintiffs have brought this purported class action suit because Defendants

have failed to provide refunds for those races. Defendants maintain that the

contracts signed by Plaintiffs both contain identical “no-refund” provisions, allowing

Defendants to reschedule the races in lieu of issuing refunds.



                                       Page 2 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 3 of 11 PageID 460




      In their First Amended Class Action Complaint (Doc. 30), Plaintiffs allege

claims for (1) breach of contract, (2) unjust enrichment, and (3) violations of

Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”), § 501.201 et seq.,

F.S. Defendants moved to dismiss these claims, and this motion, as previously

stated, has been converted to a motion for summary judgment. (Doc. 50).

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d

1256, 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).




                                      Page 3 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 4 of 11 PageID 461




       The written contracts at issue here both specify that the parties’

relationships “will be governed by Florida substantive law.” Under Florida law, the

construction and interpretation of an unambiguous written contract is a matter of

law for the court and is therefore properly subject to disposition by summary

judgment. See Saregama India Ltd. v. Mosley, 635 F.3d 1284, 1290, 1297 (11th Cir.

2011) (holding that summary judgment was properly entered based on

interpretation of an unambiguous written contract); Ciklin Lubitz Martens &

O'Connell v. Casey, 199 So. 3d 309, 310 (Fla. 4th DCA 2016) (interpretation of

unambiguous contract presents a question of law for the court); Gulliver Schools,

Inc. v. Snay, 137 So. 3d 1045, 1046 n.1 (Fla. 3d DCA 2014) (same). 1

                                         Analysis

Breach of Contract

       After carefully reviewing the written contracts governing the parties’

relationships here, the Court concludes that Defendants’ position is well taken.

Both contracts clearly and unambiguously state that there will be “no refunds.”

Specifically, Plaintiff Casanova’s contract provided as follows:

       I acknowledge and agree that WTC, in its sole discretion (whether it is for
       safety reasons, legal reasons or any other reason) may… (b) delay or cancel
       the Event (or any leg(s) of the race) if it believes the conditions are unsafe or
       otherwise unsuitable for the Event. If the race course or Event is changed,

1In the Florida state court system a trial court’s interpretation of a written contract is
rarely the final word. Florida appellate courts apply de novo review to the undisputed facts
and the applicable contractual language. See Chandler v. Geico Indem. Co., 78 So. 3d 1293,
1296 (Fla. 2011). In practical terms, this means that many such cases are decided by the
appellate courts. Federal courts follow a similar approach. Dear v. Q Club Hotel, 933 F.3d
1286, 1293 (11th Cir. 2019) (“The interpretation of a contract is a question of law we review
de novo.”).


                                         Page 4 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 5 of 11 PageID 462




      modified, delayed or cancelled for any reason, including but not limited to
      acts of God or the elements (including without limitation wind, rough water,
      rain, hail, hurricane, tornado, earthquake), acts of terrorism, fire, threatened
      or actual strike, labor difficulty, work stoppage, insurrection, war, public
      disaster, flood, unavoidable casualty, race course conditions, or any other
      cause beyond the control of WTC, there will be no refund of WTC’s entry fee
      or any other costs incurred in connection with the Event.

Casanova Contract (Doc. 41-1 at 18) (emphasis added). Plaintiff Ellenwood’s

contract included similar, but not identical provisions as follows:

      I acknowledge and agree that operator, in its sole discretion (whether it is for
      safety reasons, legal reasons or any other reason) may … (b) delay, modify, or
      cancel the Event for any reason, including if it believes the conditions are
      unsafe or otherwise unsuitable for the Event. If the race course or Event is
      delayed or modified or cancelled for any reason, including but not limited to
      acts of God or the elements (including without limitation including without
      limitation wind, rough water, rain, hail, hurricane, tornado, earthquake),acts
      of terrorism, fire, threatened or actual strike, labor difficulty, work stoppage,
      insurrection, war, public disaster, flood, unavoidable casualty, race course
      conditions, or any other cause beyond the control of Operator, there will be no
      refund of the Operator’s entry fee or any costs incurred in connection with the
      Event.

Ellenwood Contract (Doc 41-1 at 10-11) (emphasis added).

      This is a very simple case. “No refunds” means exactly what it says -- no

refunds. Florida law is clear that courts are not permitted to “rewrite a contract or

interfere with the freedom of contract or substitute their judgment for that of the

parties thereto in order to relieve one of the parties from the apparent hardship of

an improvident bargain.” Dear v. Q Club Hotel, 933 F.3d 1286, 1297 (11th Cir.

2019) (internal quotation omitted); Marriott Corp. v. Dasta Constr. Co., 26 F.3d

1057, 1068 (11th Cir. 1994); Steiner v. Physicians Protective Tr. Fund, 388 So. 2d

1064, 1066 (Fla. 3d DCA 1980)). The “no refund” provisions at issue here are valid




                                      Page 5 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 6 of 11 PageID 463




and enforceable and the failure to provide refunds in the factual scenario alleged

here does not constitute a breach of the parties’ agreements.

         Faced with clear and unambiguous “no refund” provisions, Plaintiffs have

asserted various arguments in an attempt to invalidate the very agreements upon

which they base their breach of contract claims. None of these arguments has

merit.

         Plaintiffs first argue the contracts lack mutuality, rendering them illusory

and legally void from formation. An illusory contract is one in which there is no

mutuality of obligation. Johnson Enters. of Jacksonville v. FPL Grp., Inc.¸ 162 F.3d

1290, 1311 (11th Cir. 1998). Here, mutuality of obligation clearly exists. Plaintiffs

had to pay money and Defendants had to facilitate a race, assuming they could do

so in the absence of events beyond their control. Defendants were not free to cancel

the races and keep the entrants’ money just because they felt like it. Rather, the

contracts included a series of contingencies beyond Defendants’ control that could

result in cancellation. In this context, a “no refund” provision is fair and makes

perfect sense when considering the many contingencies beyond the organizers’

control that could occur in connection with an outdoor sporting event. Separate and

apart from something like a pandemic, a wide variety of contingencies completely

outside the Defendants’ control could make it impossible to hold a race. Inclement

weather is just one obvious example. In this context, a “no refund” provision for

contingencies outside of Defendants’ control does not render the contract illusory.




                                        Page 6 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 7 of 11 PageID 464




      Plaintiffs next argue that the contracts at issue here are unconscionable. A

contract must be both procedurally and substantively unconscionable to be rendered

unenforceable. Basulto v. Hialeah Auto., 141 So. 3d 1145, 1159 (Fla. 2014). “[T]he

determination of unconscionability is a matter of law.” Belcher v. Kier, 558 So. 2d

1039, 1040 (Fla. 2d DCA 1990). For a contract to be substantively unconscionable it

must be of a type so egregious “that no man in his senses and not under delusion

would make on the one hand, and . . . no honest and fair man would accept on the

other.” FL-Carrollwood Care, LLC v. Gordon, 72 So. 3d 162, 165 (Fla. 2d DCA

2011) (internal quotation omitted). That is clearly not the situation here. In the

context of outdoor sporting events, where there are always contingencies far outside

the contracting parties’ control, a “no refund” provision is fair and consistent with

common sense. If it were deemed unconscionable for the host of an outdoor sporting

event to include a “no refund” provision in its contracts, it is unlikely any rational

economic actor would ever agree to host an outdoor sporting event due to the many

weather-related contingencies that can and do occur.

      Because Plaintiffs cannot satisfy the substantive component, it is

unnecessary for the Court to consider their procedural unconscionability argument.

For the reasons stated, summary judgment in Defendant’s favor is appropriate as a

matter of law on this claim.

Unjust Enrichment

      Where, as here, a valid, binding, and enforceable contract exists, Florida law

does not permit an equitable claim concerning the same subject matter. Kovtan v.



                                       Page 7 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 8 of 11 PageID 465




Frederiksen, 449 So. 2d 1, 1 (Fla. 2d DCA 1984) (“It is well settled that the law will

not imply a contract where an express contract exists concerning the same subject

matter.”); In re Estate of Lonstein, 433 So. 2d 672, 674 (Fla. 4th DCA 1983) (same).

A contract implied in law, or “quasi contract,” operates when there is no contract “to

provide a remedy where one party was unjustly enriched, where that party received

a benefit under circumstances that made it unjust to retain it without giving

compensation.” Commerce P'ship. 8098 Ltd. P'ship v. Equity Contracting Co., 695

So.2d 383, 386 (Fla. 4th DCA 1997). Consequently, summary judgment in

Defendants’ favor is appropriate as a matter of law on this claim.

Florida Deceptive and Unfair Trade Practices Act (§ 501.201 et seq., F.S.)

      A FDUTPA claim for damages has three elements: “(1) a deceptive act or

unfair practice; (2) causation; and (3) actual damages.” Rollins, Inc. v. Butland, 951

So. 2d 860, 869 (Fla. 2d DCA 2006). Whether an alleged act or practice is deceptive

or unfair may be decided as a matter of law. Casey v. Fla. Coastal Sch. of Law, Inc.,

No. 3:14-cv-1229-J-39PDB, 2015 WL 10096084, at *6 (M.D. Fla. Aug. 11, 2015),

report and recommendation adopted, 2015 WL 10818746 (M.D. Fla. Sept. 29, 2015).

      In the First Amended Class Action Complaint, Plaintiffs claim that

Defendants violated FDUTPA only “by failing to provide refunds to Plaintiff and

Class members to make them whole for the postponement or cancellation” of the

events. (Doc. 30 at ¶ 78). Plaintiffs do not claim that any other actions on the part

of Defendants were deceptive, unfair or unconscionable. The conduct alleged to

violate the statute is precisely the same conduct that Plaintiffs claim as a breach of



                                      Page 8 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 9 of 11 PageID 466




contract. Plaintiffs’ FDUTPA claim is thus simply a recasting of their breach of

contract claim. The Court has already determined that the contracts at issue here

are valid and enforceable under Florida contract law, and failing to provide refunds

in the factual scenario alleged does not constitute a breach of those agreements.

Indeed, the contracts at issue here specifically permit Defendants to withhold

refunds.

         While in some factual scenarios a FDUTPA claim can coexist with a breach of

contract claim, the Florida Supreme Court has rejected the proposition that

FDUTPA was intended to convert every breach of contract into a FDUTPA claim.

PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 n.2 (Fla. 2003); Varnes v.

Home Depot USA, Inc., No. 3:12-cv-622-J-99TJC-JBT, 2012 WL 5611055, at *1

(M.D. Fla. Nov. 15, 2012) (dismissing FDUTPA claim that “merely restates the

allegations of breach of contract and breach of warranty claims, without noting

which facts show deceptive or unfair practices”); Horton v. Woodman Labs, Inc., No.

8:13–cv–3176-T-30MAP, 2014 WL 1329355 at *4 (M.D. Fla. Apr. 2, 2014) (“A claim

under FDUTPA applies to ‘unfair’ or ‘deceptive’ conduct and does not arise merely

from an alleged . . . breach of contract claim.”). To state a claim under FDUTPA

concerning conduct that is specifically covered by a written contract, significant

allegations of unfair, unconscionable, or deceptive conduct must be made. Hache v.

Damon Corp., No. 8:07-cv-1248-T-30EAJ, 2008 WL 912434 at *2 (M.D. Fla. Apr. 1,

2008).




                                      Page 9 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 10 of 11 PageID 467




       Here, there are no allegations of unfair, unconscionable, or deceptive conduct

 beyond the conduct that is specifically permitted by the parties’ contracts. Plaintiffs

 simply allege that Defendants’ refusal to provide refunds – something that is

 permitted by the parties’ contracts – constitutes a FDUTPA violation. Under the

 facts presented here, Plaintiffs’ allegations, as a matter of law, do not constitute a

 FDUTPA violation. As such, summary judgment in Defendants’ favor is

 appropriate on the FDUTPA claim. See Paul v. Mayo Clinic, No. 3:15-cv-1244-J-

 20MCR, 2017 WL 9937984, at *8-9 (M.D. Fla. June 6, 2017) (granting summary

 judgment for defendant on FDUTPA claim where defendant declined to provide a

 refund as previously agreed to by the parties); P.C. Cellular, Inc. v. Sprint

 Solutions, Inc., No. 5:14-cv-00237-RS-GRJ, 2015 WL 128070, at *5 (N.D. Fla. Jan.

 8, 2015) (dismissing FDUTPA claim with prejudice where allegedly deceptive

 conduct was “specifically authorized” by the parties’ contracts).

       Because the Court has granted summary judgment in Defendants’ favor on

 the FDUTPA claim based on the reasons previously explained, it is unnecessary to

 consider Defendants’ additional FDUTPA arguments.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

    (1) “Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint and Strike

       Plaintiffs’ Jury Trial Demand” (Doc. 41), which was converted to a motion for

       summary judgment, is hereby GRANTED.




                                       Page 10 of 11
Case 8:20-cv-01182-TPB-AEP Document 58 Filed 01/07/21 Page 11 of 11 PageID 468




    (2) The Clerk is DIRECTED to enter judgment in favor of Defendants World

       Triathlon Corporation, Competitor Group Holdings, Inc., and Competitor

       Group, Inc., and against Plaintiffs Mikaela Ellenwood and Jorge Casanova,

       on all counts of the First Amended Class Action Complaint.

    (3) The Clerk is directed to terminate any pending motions and deadlines and

       thereafter close this case.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day of

    January, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                     Page 11 of 11
